DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the prior art (US Patent 8,373,389 – Badger hereafter)  in view of the Japanese Patent Publication No. 2012-1433082 -  Ohashi herafter)  do no teach or suggest in combination the limitations of wherein “…the base plate is placed onto the foundation and wherein the pole is attached to the base plate…”   The examiner respectfully disagrees.
The Ohashi reference  drawn to outdoor charging stations, teaches the use of a base plate (steel base plate 41, Fig. 3) placed onto a foundation (concrete foundation, see lines 1-2 in paragraph 22 of the English translation), wherein a housing (control box 3 in Fig. 3 + box 42 in Fig. 16 – see Fig. II in the body of the Office Action below) is placed onto the foundation with its complete base, the base plate (41) being clamped between the housing and an upper side of the foundation, and wherein a pole (support column 11) is attached to the base plate (see Fig. II).  Figure II shows  the support column item 11 extends into the base plate item 41.

The applicant argues that there is no suggestion to combine the Badger in view of Ohashi references.   In response, the examiner notes Figure 1 of the Badger reference shows the cord item 104 connected between foundations, but is exposed via space in between the foundations. 

The applicant argues that the Ohashi reference does not teach or suggest the support column elements (item 11) are attached to the base plate. The human translation (provided herewith) mentions in paragraph [0022], “inserting the lower part of the pillar 11 (pole) through a hole in the foundation plate 41 (base plate), and embedding its lower end in the concrete foundation 4.” Thus the pole (item 11) is attached to the base plate Furthermore, Figure II shows the pole, interpreted as a column element item 11, is attached to the base plate 41. The circled portion of the figure below shows where the column element item 11 is attached to the base plate 41. 
[AltContent: oval]
    PNG
    media_image1.png
    625
    493
    media_image1.png
    Greyscale

The applicant argues that the Ohashi reference does not teach or suggest “…the base plate being clamped between the housing and an upper side of the foundation…” The human translation of the Ohashi reference teaches wherein the base plate, interpreted as item foundation plate item 41, in paragraph [0022] is embedded in the ground. Paragraph [0022] teaches wherein the aforementioned pillar 11 (pole) is installed by anchoring a thick-walled steel foundation plate 41 to the concrete foundation 4 embedded in the ground.” Embedded has been 

    PNG
    media_image2.png
    584
    1077
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    493
    480
    media_image3.png
    Greyscale


The applicant argues that a “certified translation is required” due to typographical errors in the translation, and further requests the next Action be made Non-Final.   The examiner respectfully disagrees and directs the applicant’s attention to MPEP Chapter 2120:   
“Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir.205). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (eg a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents. An Office action supplying a full text document and/or translation may be made final if the conditions described in MPEP §706.07 (a) or for a first Office Action or RCE, in MPEP § 706.07 (b), have been met.”  
 It’s the examiner’s estimation, that the machine translation provided in the previous Office Action (mailed 7/30/2021) is sufficiently adequate to ascertain the contents of the document.   Moreover, the applicant has not provided evidence the machine translation does not accurately represent the document’s contents.  Furthermore, as provided by MPEP  §706.07, the examiner has obtained a human translation of the foreign reference (attached herewith) which appears to confirm the examiner’s interpretation in the previous Office Action.  Consequently, and in accordance with by MPEP  §706.07, the present Office Action is made FINAL. 

The applicant argues that the housing is not affixed to the base plate 41, but instead utilize a separate box base 42.  The examiner respectfully disagrees.

Regarding claims 3, 4, 7-9, and 11-12, the claims are dependent upon claim 1.  Arguments presented with regards to claim 1 also apply to these claims.  .
	For the reasons presented above, the present Office Action is made Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5- 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,373,389 (Badger hereafter), in view of the JP Patent No. 2012-143082 by Ohashi et al. (Ohashi hereafter – Please refer to the English translation attached provided with this communication).
Regarding claim 1, Badger shows in Figure 3 (see Fig. I below) a charging station for electric vehicles comprising: 
a housing (enclosure housing power source 80),
(86+96),
a pole (14) arranged adjacent to the housing and leading a charging cable (82), out of the housing (pole 14 supports the charging cable and allows the cable to travel out of the housing to the vehicle),
a foundation (ground surface, as explained for example in col. 4, lines 10-17) supporting the housing, wherein the housing is placed onto the foundation with its complete base (as illustrated in Figure 1, the entire housing bottom surface is laid on the ground surface) and the pole is attached to the same foundation (ground surface).  
Badger substantially teaches all of the elements recited except for the use of a base plate clamped between the housing and an upper side of the foundation, the pole also being attached to the base plate.  
Ohashi, drawn to outdoor charging stations, teaches the use of a base plate (steel base plate 41, Fig. 3) placed onto a foundation (concrete foundation, see lines 1-2 in paragraph 22 of the English translation), wherein a housing (control box 3 in Fig. 3 + box 42 in Fig. 16 – see Fig. II below) is placed onto the foundation with its complete base, the base plate (41) being clamped between the housing and an upper side of the foundation, and wherein a pole (support column 11) is attached to the base plate (see Fig. II below).  
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a base plate supporting the housing and pole within the concrete foundation in the system of Badger, in order to provide added structural support and stability to the charging station. 

    PNG
    media_image4.png
    809
    553
    media_image4.png
    Greyscale

Fig. I


    PNG
    media_image5.png
    819
    969
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    266
    255
    media_image6.png
    Greyscale

Fig. II 

Regarding claim 2, Badger teaches the charging station of claim 1, wherein the pole holds the charging cable on its upper side (shown in figure 3 wherein the pole item 14 holds the charging cable item 82 on its upper side). 
	Badger does not explicitly teach wherein the pole is attached to the base plate on its lower side.
	Ohashi teaches in Figure 3, the pole (11) is attached to the base plate on its lower side (shown in figure 3, pole 11 is attached to the base plate 41 ).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to attach the pole to the base plate on its lower side, in order to provide added structural support and stability to the pole.

Regarding claim 5, Ohashi teaches the base plate is metallic (paragraph 22 of the English translation).

Regarding claim 6, Badger in view of Ohashi substantially teaches all elements recited. Furthermore, Ohashi teaches wherein base plate (41) has at least the size of the base area of the housing and of the pole (shown in Figure 2, the base plate item 41 is the size of the base area of the housing 42+3 and the pole 11). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a base plate which dimensions are proper to provide support for the housing and pole in the system of Badger, in order to make sure the units are provided with sufficient structural support within the concrete foundation. 

Regarding claim 10, Badger teaches the charging station of claim 1, wherein the pole (14) has a cavity which extends in the longitudinal direction and is open at its lower side (opening through which cable 82 is fed), and in particular wherein the charging cable is led into the cavity at the lower side and is led out of the cavity in an upper side of the pole (cavity in the upper side of pole 14 feeding the charging cable 82 to portion 18).


Claims 3, 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Ohashi as applied to claim 1 and in further view of Johnson (U.S. 20170129356).
Regarding claim 3, Badger in view of Ohashi teaches charging station of claim 1, but does not explicitly teach wherein the pole has a spring balancer, wherein the charging cable is fastened to the spring balancer and/or wherein the pole has a spring pole , wherein the charging cable is fastened to the spring pole.
	Johnson teaches a pole utilized for charging vehicles, wherein the pole has a spring balancer (504 in fig. 5), wherein the charging cable is fastened to the spring balancer and/or wherein the pole has a spring pole , wherein the charging cable is fastened to the spring pole (shown in figure 5 wherein a pole is item 402 interpreted as a structural trunk. A spring balance is interpreted as item 504 defined in paragraph [0063] as a retractable lanyard 504 for charging cord 506 management).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to modify the charging system of the Badger in view of the Ohashi system with the spring balancing system of the Johnson reference so that an additional engagement to 

Regarding claim 4, Badger in view of Ohashi teaches charging station of claim 3, but does not explicitly teach wherein the charging cable is connected to the spring balancer at least in the region of the charging cable plug, and/or wherein the charging cable is connected to the spring balancer in a central region between the charging cable plug and the housing.
	Johnson teaches wherein the charging cable is connected to the spring balancer at least in the region of the charging cable plug, and/or wherein the charging cable is connected to the spring balancer in a central region between the charging cable plug and the housing (shown in figure 5 wherein the charging cable item 506 is connected to the spring balancer item 504 in the region of the charging plug).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to modify the charging system of the Badger in view of the Ohashi system with the spring balancing system of the Johnson reference so that an additional engagement to the system is provided which allows for the support and effortless extension of the charging cable.

Regarding claim 9, Badger in view of Ohashi substantially teaches all elements in claim 9, except that it doesn’t explicitly mention the charging cable is fixedly mounted to the housing (it is noted however, Badger shows in figure 1, the charging cable 82 in the region of housing 80 is static and does not extend from the housing itself).
(shown in figure 5 wherein the charging cable is fixedly mounted to the housing).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to ensure the charging system of the Badger in view of the Ohashi system fixedly mounted to the housing, as taught by Johnson, in order to ensure there is no stress on the electronics within the housing as the charging cable is pulled/retrieved.


Regarding claim 12, Badger in view of Ohashi doesn’t teach the base plate has a groove arranged between the housing and a holder on the side facing the foundation. 
	Johnson teaches a base plate (41) base plate has a groove arranged between the housing and a holder on the side facing the foundation (shown in figure 5 wherein the base plate item 110 has a groove interpreted as an internal conduit 118 and a holder on the side facing the foundation).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to modify the charging system of Badger in view of the Ohashi, adding a groove (conduit) so that the charging station may receive power from an external power source (grid) via underground, providing the power delivering line with protection from the elements. 

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Ohashi as applied to claim 1, and in further view of Lyden (U.S. 2005/0045224).

Regarding claim 7, Badger in view of Ohashi teaches charging station of claim 1, but does not explicitly teach wherein the base plate has a flange projecting in the direction of the pole, and wherein the pole encloses the flange on the bottom side.
	Lyden teaches wherein the base plate has a flange projecting in the direction of the pole, and wherein the pole encloses the flange on the bottom side (shown in figure 1 shows a flange item 46 defined in paragraph [0056] wherein a pole item 38 including a base plate item 37 having a reinforced base flange item 46).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, modify the charging system of the Badger in view of the Ohashi system with the flange projecting system of the Lyden reference so that an additional means of engagement between the base plate and the pole is provided, adding stability. 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Ohashi, as applied to claim 1 and in further view of Wechlin (U.S. 20150084426).
Regarding claim 8, Badger in view of Ohashi teaches charging station of claim 1, but does not explicitly teach wherein the base plate has a cable bushing in the region of the housing.
	Wechlin teaches wherein the base plate has a cable bushing in the region of the housing (defined in paragraph [0028] wherein a cable item 17 is guided through a cable bushing item 18). 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, modify the charging system of the Badger in view of the Ohashi with a cable bushing system (for example, a bushing system allowing external power into the housing, so it may be delivered to the vehicle through the housing and pole) as taught by Wechlin, in order to ensure .

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Ohashi as applied to claim 1 and in further view of Kinomura (U.S. 20140111158).

Regarding claim 11, Badger in view of Ohashi teaches charging station of claim 1, but does not explicitly teach wherein the charging cable in the pole is guided by a pulley.
	Kinomura teaches wherein the charging cable in the pole is guided by a pulley (shown in figure 9 item 141 defined in paragraph [0056] as a cable feed pulley 141).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, modify the charging system of the Badger in view of the Ohashi system with charging cable guided by a pulley so that the charging cable may easily exit the pole as the charging element extends towards the vehicle, reducing stress on the pole and the cable itself. 













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859